Name: 85/599/EEC: Commission Decision of 12 December 1985 adjusting the boundaries of less-favoured areas in France within the meaning of Council Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  Europe;  economic policy
 Date Published: 1985-12-31

 Avis juridique important|31985D059985/599/EEC: Commission Decision of 12 December 1985 adjusting the boundaries of less-favoured areas in France within the meaning of Council Directive 75/268/EEC (Only the French text is authentic) Official Journal L 373 , 31/12/1985 P. 0046 - 0047COMMISSION DECISIONof 12 December 1985adjusting the boundaries of less-favoured areas in France within the meaning of Council Directive 75/268/EEC(Only the French text is authentic)(85/599/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) N ° 797/85 (2), and in particular Article 2 (3) thereof,Whereas Council Directive 75/271/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (France) (3), as last amended by the Decision 85/138/EEC (4), identifies the areas in France included in the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC;Whereas the French Government has applied, pursuant to Article 2 (1) of Directive 75/268/EEC, for an adjustment of the boundaries of the less-favoured areas listed in the Annex to Directive 75/271/EEC;Whereas the transfer of certain areas already listed as areas within the meaning of Article 3 (4) of Directive 75/268/EEC to the list of the areas within the meaning of Article 3 (3) of the same directive is in accordance with the indices and the values, including the criteria for exceptions, used in Directive 75/271/EEC to define mountain areas;Whereas the totality of the adjustments requested by the French Government pursuant to Article 2 (3) of Directive75/268/EEC do not lead to an increase of the utilized agricultural areas of all the listed areas and consequently have no effect on the limit fixed in the said Article;Whereas the EAGGF Committee has been consulted on the financial aspects;Whereas the measures provided for in this Decision are in accordance with the Standing Committee on Agricultural Structure,HAS ADOPTED THIS DECISIONArticle 1With effect from the winter feeding period 1985 to 1986, the list of less-favoured areas in France contained in the Annex to Directive 75/271/EEC is hereby amended as shown in the Annex to this Decision.Article 2This Decision is addressed to the French Republic.Done at Brussels, 12 December 1985.For the CommissionFrans ANDRIESSENVice-President(1) OJ N ° L 128, 19. 5. 1975, p. 1. (2) OJ N ° L 93, 30. 3. 1985, p. 1. (3) OJ N ° L 128, 19. 5. 1975, p. 33. (4) OJ N ° L 51, 21. 2. 1985, p. 43. ANNEX ANNEXE - BILAG - ANHANG - ANNEX - ALLEGATO - BIJLAGE - Ã Ã Ã Ã Ã Ã Ã Ã Ã I. ZONES DÃ FAVORISÃ ES AU SENS DE L'ARTICLE 3 PARAGRAPHE 3 DE LA DIRECTIVE 75/268/CEE Zones Ã ajouter: CANTONSCOMMUNES OU PARTIES DE COMMUNES12 - DÃ ©partement de l'AveyronArrondissement de Villefranche-de-RouergueCapdenac-GareLes Albres, AspriÃ ©res, Naussac, SonnacMontbazensBrandonnet, Compolibat, Maleville, Peyrusse-le-Roc, Valzer-guesDecazevilleDecazevilleNajacLa Fouillade, Lunac, Monteils, SanvensaRieupeyrouxSaint-Salvadou, Vabre-TizacAubinViviezVillefranche-de-RouergueMorlhon-le-HautArrondissement de RodezBaraqueville-SauveterreGramond, Sauveterre-de-RouergueLa Salvetat-PeyralÃ ¨sCastelmary, CrespinNaucelleCentrÃ ¨s, Meljac, Quins, Saint-Just-sur-Viaur, CabanÃ ¨sBozoulsGabriacRodez EstLe MonastÃ ¨reRodez OuestOlempsRÃ ©quistaRullac-Saint-CirqII. ZONES DÃ FAVORISÃ ES AU SENS DE L'ARTICLE 3 PARAGRAPHE 4 DE LA DIRECTIVE 75/268/CEE Zones Ã enlever de la liste:DÃ ©partement de l'Aveyron (12)Arrondissement de Villefranche-de-RouergueLes Albres, AspriÃ ¨res, Naussac, Sonnac, Brandonnet, Compolibat, Maleville, Peyrusse-le-Roc, Valzergues, Decazeville, La Fouillade, Lunac, Monteils, Sanvensa, Saint-Salvadou, Vabre-Tizac, Viviez, Morlhon-le-HautArrondissement de RodezCabanÃ ¨s, Gramond, Sauveterre-de-Rouergue, Castelmary, Crespin, CentrÃ ¨s, Meljac, Quins, Saint-Just-sur-Viaur, Gabriac, Le MonastÃ ¨re, Olemps, Rullac-Saint-Cirq